                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARK TICER,                                           Case No. 16-cv-02198-KAW
                                   8                    Plaintiff,
                                                                                              ORDER GRANTING MOTION TO FILE
                                   9              v.                                          UNDER SEAL
                                  10    GREGORY YOUNG, et al.,                                Re: Dkt. No. 110
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On August 22, 2018, Defendants filed an administrative motion to file under seal the

                                  14   entirety of the parties' joint letter brief, which concerns the propriety of Plaintiff's redactions to his

                                  15   mental health records. (Dkt. No. 107.) On August 28, 2018, the Court denied the motion to file

                                  16   under seal, finding that the request was overbroad and that it was not clear what authority existed

                                  17   to redact all mentions of Plaintiff's mental health history, particularly when Plaintiff's psychiatric

                                  18   disabilities "is the basis of this case." (Dkt. No. 108 at 1.) The Court also noted that it was "not

                                  19   clear what authority will support the redaction of Plaintiff's specific diagnoses for the duration of

                                  20   this case." (Id.) The Court permitted the parties to file a renewed motion to file under seal that

                                  21   was more narrowly tailored.

                                  22           On September 11, 2018, the parties filed a joint renewed administrative motion to file

                                  23   under seal. (Dkt. No. 110.) The renewed motion sought to redact portions of the joint letter that

                                  24   concerned the diagnoses that Plaintiff asserts are not at issue in this suit, as well as some family

                                  25   history.

                                  26           The Court GRANTS the motion to file under seal. In general, "courts have recognized a

                                  27   'general right to inspect and copy public records and documents, including judicial records and

                                  28   documents.'" Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
                                   1   Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597 n.7 (1978)). Thus, "[u]nless a particular court

                                   2   record is one traditionally kept secret, a strong presumption in favor of access is the starting

                                   3   point." Id. (internal quotation omitted). This public policy, however, does "not apply with equal

                                   4   force to non-dispositive materials." Id. at 1179. For non-dispositive motions, the parties need

                                   5   only show that "'good cause' exists to protect this information from being disclosed to the public

                                   6   by balancing the needs for discovery against the need for confidentiality." Id. at 1180 (internal

                                   7   quotation omitted). "For good cause to exist, the party seeking protection bears the burden of

                                   8   showing specific prejudice or harm will result if no protective order is granted." Phillips ex rel.

                                   9   Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002).

                                  10          Here, the joint letter refers to Plaintiff's private medical information. The redactions are

                                  11   limited to conditions that Plaintiff asserts are not at issue in this case, and may never be at issue.

                                  12   Thus, the Court finds there is good cause to allow for sealing.
Northern District of California
 United States District Court




                                  13          While the Court finds there is good cause to redact particular psychiatric conditions in the

                                  14   joint letter, the Court notes that on the merits, Defendants would appear to have a right to

                                  15   discovery on those conditions, subject to the protective order. The diagnoses at issue are highly

                                  16   relevant to the case because Plaintiff's psychiatric disabilities are the basis of this lawsuit. While

                                  17   Plaintiff may disagree which specific diagnoses have led to his harm, given the nature of this case,

                                  18   Defendants have the right to discovery to determine how his other mental conditions may have

                                  19   affected his disability or emotional distress claims.

                                  20          Accordingly, the renewed motion to file under seal is GRANTED. If the parties still

                                  21   require a ruling on the joint letter, a redacted joint letter may be filed redacting the portions

                                  22   concerning diagnoses that Plaintiff asserts are not at issue.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 5, 2018
                                                                                               __________________________________
                                  25                                                           KANDIS A. WESTMORE
                                  26                                                           United States Magistrate Judge

                                  27

                                  28
                                                                                           2
